         Case 1:20-cr-00160-MKV Document 205 Filed 05/21/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      May 21, 2020


VIA ECF

The Honorable Mary Kay Vyskocil
United States District Court
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

                       Re:     United States v. Navarro et al., 20 Cr. 160 (MKV)


Dear Judge Vyskocil:


        The Government writes regarding defendant Seth Fishman’s Motion for a Bill of
Particulars (the “Motion”). (See ECF No. 202). As this Court is aware, the Government is still in
the process of producing Rule 16 discovery, (see Tr. 66:13-22), 1 and, without objection from the
defendants in this action, the Court indicated that it would order a briefing schedule for pretrial
motions at a future conference, (see Tr. 73:14-20 (“[W]e will have a further conference and at that
conference we will set a schedule for motions and a trial date.”)). Insofar as no briefing schedule
has been set, and insofar as motions for bills of particular are regularly judged against the backdrop
of the discovery provided to the defense, the Motion appears to be prematurely filed. See United
States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987) (“Generally, if the information sought by
defendant is provided in the indictment or in some acceptable alternate form, no bill of particulars
is required.”); see also id. (citing United States v. Society of Independent Gasoline Marketers, 624
F.2d 461, 466 (4th Cir. 1979) (no bill of particulars required in light of extensive disclosure of
documents and testimony)).



[Continued]




1
 “Tr.” refers to the transcript of the parties’ arraignment and initial conference, held on April 2,
2020 via teleconference.
         Case 1:20-cr-00160-MKV Document 205 Filed 05/21/20 Page 2 of 2
                                                                                          Page 2



         Consequently, the Government respectfully requests that the Court hold the Motion in
abeyance or dismiss the Motion without prejudice to refile once this Court has entered a briefing
schedule in this matter and once discovery is substantially complete. 2 Alternatively, should the
Court wish to resolve the Motion on the merits, the Government respectfully requests two weeks
to file a response.



                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: __/s/_Sarah Mortazavi____________
                                             Sarah Mortazavi
                                             Andrew Adams
                                             Benet Kearney
                                             Assistant United States Attorneys
                                             (212) 637-2520 / 2340 / 2260




2
  The Government notes that it has, in fact, already produced certain materials that would seem to
answer many of the questions posed by counsel for Seth Fishman in the Motion. That material was
made available via the USAFx platform on or about April 2, 16, and 27, 2020, and the Government
informed counsel for Fishman of the same.
